Exhibit 10.2

 

LOAN AGREEMENT

 

This LOAN AGREEMENT ("Agreement") is made as of July 1, 2016, by and among ATN
VI HOLDINGS, LLC, a Delaware limited liability company ("Holdings"), immediately
upon consummation of the Acquisition (as defined below), CARIBBEAN ASSET
HOLDINGS LLC, a Delaware limited liability company (“CAH” and, together with
Holdings, each a “Borrower” and collectively the “Borrowers”), and RURAL
TELEPHONE FINANCE COOPERATIVE, a District of Columbia cooperative
association  (the "Lender").

 

RECITALS

 

WHEREAS, Holdings has requested the Lender to make a single term loan to the
Borrowers in a principal amount not to exceed the Commitment (as defined below),
and the proceeds of such Loan shall be used to finance the Acquisition (as
defined below) and to pay fees, costs and expenses in connection therewith; and

 

WHEREAS, the Lender is willing to make the Loan (as defined below) upon the
terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter contained, each Borrower and the Lender do hereby agree as
follows:

 

1.CONSTRUCTION AND DEFINITION OF TERMS

 

All accounting terms not specifically defined herein shall have the meanings
assigned to them as determined by GAAP. In addition to the terms defined
elsewhere in this Agreement, unless the context otherwise requires, when used
herein, the following terms shall have the following meanings:

 

“Accounting Change” shall mean any change in accounting principles that is
required or permitted hereafter by the rules, regulations, pronouncements and
opinions of the Financial Accounting Standards Board or the American Institute
of Certified Public Accountants (or successors thereto) and such change is
adopted by Borrower and the other Loan Parties with the agreement of the
accountants for such Persons.

 

“Acquisition” shall mean the acquisition by Holdings on the date hereof of the
membership interests in CAH pursuant to the Acquisition Agreement.

 

“Acquisition Agreement” shall mean that certain Purchase Agreement, dated as of
September 30, 2015, among CAH, National Rural Utilities Cooperative Finance
Corporation, Holdings and Parent Guarantor, as amended, restated, supplemented
or otherwise modified from time to time.

 

“Act” shall mean the Securities Exchange Act of 1934, as amended or modified
from time to time.

 

"Advance" shall mean the advance as defined in Section 2.02.

 







--------------------------------------------------------------------------------

 

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with Person specified. “Control”
for purposes of this definition means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

“Agreement” shall have the meaning assigned in the preamble hereto.

 

“Annual Operating Cash Flow” shall mean the sum of (a) pre-tax Net Income,
excluding extraordinary gains, gains on sale of assets, the write-up of any
asset, and any investment income or loss; (b) total interest expense, including
capitalized, accreted or paid-in-kind interest; (c) depreciation and
amortization expense; (d) certain one-time expenses and/or adjustments
associated with any acquisition permitted hereunder; (e) any other non-cash
expenses, charges and losses reducing net income for such period to the extent
such non-cash items do not represent a cash item in any future period; and (f)
any transaction costs and similar amounts that would be required to be
expensed  as a result of the application of FAS No. 141R (whether or not
applicable thereto), in each case, as calculated on a consolidated basis for the
Borrowers and their Subsidiaries.

 

“Borrower” and “Borrowers” shall have the meanings assigned in the preamble
hereto.

 

“Breakage” shall mean, with respect to (a) any prepayment of the Loan when the
Loan bears interest at the Fixed Rate as of the date of any such prepayment and
(b) any conversion of the interest rate charged with respect to the Loan at the
time the Loan bears interest at the Fixed Rate from the Fixed Rate to the
Variable Rate, in each case, other than on the corresponding payment date, or
fixed interest rate expiration date, the amount equal to the present value of
any loss, cost or expense actually incurred by the Lender by reason of the
liquidation or reemployment of deposits or other funds acquired by the Lender to
fund or maintain the Loan.

 

"Business Day" shall mean any day that both the Lender and the depository
institution the Lender utilizes for funds transfers hereunder are open for
business.

 

“CAH” shall have the meaning assigned in the preamble hereto.

 

“Cash Equivalents” means: (A) cash; (B) marketable direct obligations  issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States or
if not so backed, then having a rating of at least A+ from Standard & Poor’s
Rating Service and at least A1 from Moody’s Investors Service, Inc., in each
case maturing within two years from the date of acquisition thereof; (C) with
the written consent of the Lender which is hereby given, until such time as such
consent is revoked, commercial paper maturing no more than 270 days from the
date issued and, at the time of acquisition, having a rating of at least A 1
from Standard & Poor’s Rating Service or at least P 1 from Moody’s Investors
Service, Inc.; (D) certificates of deposit or bankers’ acceptances maturing
within one year from the date of issuance thereof issued by, or overnight
reverse repurchase agreements from, any commercial bank organized under the laws
of the United States of America or any state thereof or the District of Columbia
having combined capital and

 





2

--------------------------------------------------------------------------------

 

 

surplus of not less than $500,000,000; (E) time deposits maturing no more than
30 days from the date of creation thereof with commercial banks having
membership in the Federal Deposit Insurance Corporation in amounts at any one
such institution not exceeding the lesser of $250,000 or the maximum amount of
insurance applicable to the aggregate amount of the Loan Party’s deposits at
such institution; and (F) Investments in the Lender or other Investments
satisfactory to the Lender.

 

"Certified" shall mean that the information, statement, schedule, report or
other document required to be "Certified" shall contain a representation of a
duly authorized officer of each Borrower that such information, statement,
schedule, report or other document is true and correct and complete.

 

“CFC” shall mean any direct or indirect Subsidiary of any Borrower that is a
“controlled foreign corporation” as defined in Section 957 of the Internal
Revenue Code of 1986, as amended from time to time. For the avoidance of doubt,
any Subsidiary formed under the laws of the United States Virgin Islands shall
constitute a CFC.

 

“Change of Control” shall mean the occurrence of any of the following: (a)
Parent Guarantor at any time ceases to own, directly or indirectly, 100% of the
Equity Interests of Holdings or ceases to have the power to vote, or direct the
voting of, any such Equity Interests, as applicable; (b) unless otherwise
permitted hereunder, Holdings at any time ceases to own directly 100% of the
Equity Interests of CAH or ceases to have the power to vote, or direct the
voting of, any such Equity Interests; (c) a report on Schedule 13D shall be
filed with the securities and exchange commission pursuant to Section 13(d) of
the Act disclosing that any person other than the Parent Guarantor or any
employee benefit plan sponsored by the Parent Guarantor is the beneficial owner
(as the term is defined in Rule 13d-3 under the Act) directly or indirectly of
30% or more of the total voting power represented by Parent Guarantor’s then
outstanding voting securities (calculated as provided in paragraph (d) of Rule
13d-3 under the Act in the case of rights to acquire voting securities); (d) any
person, other than Parent Guarantor or any employee benefit plan sponsored by
Parent Guarantor, shall purchase shares pursuant to a tender offer or exchange
offer to acquire any voting securities of Parent Guarantor (or securities
convertible into such voting securities) for cash, securities or any other
consideration, provided that after consummation of the offer, the person in
question is the beneficial owner directly or indirectly, of 30% or more of the
total voting power represented by Parent Guarantor’s then outstanding voting
securities (all as calculated under clause (c) above); (e) the occurrence of (i)
any consolidation or merger of Parent Guarantor in which Parent Guarantor is not
the surviving corporation (other than a merger of Parent Guarantor in which
holders of more than 51% of the outstanding common shares of Parent Guarantor
immediately prior to the merger have the same proportionate ownership of common
shares of the surviving corporation immediately after the merger as immediately
before or a merger effected pursuant to Section 251(g) of the Delaware General
Corporation Law), or pursuant to which common shares of Parent Guarantor will be
converted into cash, securities or other property, or assets of Parent
Guarantor, or (ii) unless otherwise permitted hereunder, any sale, lease
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of either Borrower; or (f)
the occurrence of a change in the composition of the board of directors of the
Parent Guarantor at any time during any consecutive 24 month period such that
“continuing directors” or individuals whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or

 





3

--------------------------------------------------------------------------------

 

 

consents for the election or removal of one or more directors by any person or
group cease for any reason to constitute at least a majority of the board of
directors of Parent Guarantor (for purposes of this clause, “continuing
directors” means those members of the board of directors of the Parent Guarantor
who either were directors at the beginning of such consecutive 24 month period
or were elected by or on the nomination or recommendation of at least a majority
of the then-existing “continuing directors”). Notwithstanding the foregoing, no
“Change of Control” shall have occurred pursuant to clause (c) or (d) of the
immediately preceding sentence or shall be deemed to be continuing pursuant to
clause (c) or (d) of the immediately preceding sentence during such time as
Cornelius B. Prior, Jr., his spouse, his lineal descendants or the Prior Family
Foundation, directly or in trust for their benefit, shall have voting control,
directly or indirectly, of (1) 50% or more of the outstanding shares of Parent
Guarantor entitled to vote, or (2) 35% or more of the outstanding shares
entitled to vote at a time when no other shareholders described in clause (c) or
(d) of the immediately preceding sentence owns in the aggregate 35% or more of
the outstanding shares entitled to vote.

 

"Closing Date" shall mean the date on which all conditions to the Advance under
Section 5 have been satisfied.

 

"Collateral" shall mean any and all property owned, leased or operated by a Loan
Party that is covered by the Collateral Documents and any and all other property
of any Loan Party, now existing or hereafter acquired, that may at any time be
or become subject to a security interest or Lien in favor of the Lender under
the Collateral Documents.

 

“Collateral Documents” shall mean, collectively, the Security Agreement and any
other agreements, instruments and documents executed in connection with this
Agreement that are intended to create, perfect or evidence Liens to secure the
Obligations, including, without limitation, all other security agreements,
pledge agreements, mortgages, deeds of trust, powers of attorney, assignments
and financing statements, now or hereafter executed by any Loan Party and
delivered to the Lender.

 

"Commitment" shall mean the Lender’s commitment to Advance the Loan hereunder on
the Closing Date.  The amount of the Commitment is $60,000,000.

 

“Compliance Certificate” shall mean a certificate in the form attached hereto as
Exhibit A.

 

“Credit Parties” shall mean, collectively, the Loan Parties and the Parent
Guarantor.

 

“Default Rate” shall mean a rate per annum equal to the interest rate in effect
for an Advance plus two hundred fifty basis points.

 

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security or other Equity Interest into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition, (A) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and

 





4

--------------------------------------------------------------------------------

 

 

payable), (B) is redeemable at the option of the holder thereof, in whole or in
part, (C) provides for the scheduled payments of dividends or distributions in
cash, or (D) is or becomes convertible into or exchangeable for Indebtedness or
any other Equity Interests that would constitute Disqualified Stock, in each
case, prior to the date that is 180 days after the Maturity Date.

 

“Equity Interests” shall mean, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
debt, intercompany notes or other securities that are treated as equity for U.S.
federal income tax purposes or through convertible securities).

 

"Event of Default" shall mean any of the events described in Section 8 hereof.

 

“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio derived by dividing (a) the sum of Annual Operating Cash Flow minus income
and franchise taxes paid in cash, by (b) Fixed Charges, all calculated for the
period of twelve consecutive calendar months ended on such date (or, if such
date is not the last day of a calendar month, ended on the last day of the
calendar month most recently ended prior to such date) and as measured on a
consolidated basis for the Borrowers and their Subsidiaries.

 

“Fixed Charges” shall mean, for any period, without duplication, the sum of (a)
cash interest expense; (b) scheduled amortization payments on Indebtedness
actually made (including the principal component of all capital lease obligation
payments); and (c) Restricted Payments paid in cash, in each case, as calculated
on a consolidated basis for the Borrowers and their Subsidiaries.

 

"Fixed Rate" shall mean a per annum rate of interest that is, at the election of
the Borrowers, (a) established by the Lender from time to time for loans
similarly classified pursuant to the Lender’s policies and procedures then in
effect or (b) agreed to in writing by the Borrowers and the Lender pursuant to a
“rate lock” or similar agreement.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

 

“Holdings” shall have the meaning assigned in the preamble hereto.

 

“IFRS” shall mean International Financial Standards issued by the International
Accounting Standards Board (or the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or the SEC, as the case may
be).

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or advances; (b) all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or similar
instruments; (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person; (d)
all obligations of such Person issued or assumed as part of the deferred
purchase price of property or services (in each case except for trade payables
arising in the ordinary course of business and outstanding  not

 





5

--------------------------------------------------------------------------------

 

 

more than sixty (60) days after such obligation is due (unless thereafter
contested in good faith)); (e) all Indebtedness secured by any Lien on property
owned or acquired by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not the
obligations secured thereby have been assumed, but only to the extent of the
fair value of such property or asset secured by such Lien; (f) all capital lease
obligations, purchase money obligations and synthetic lease obligations of such
Person that are properly classified as a liability on the balance sheet of such
Person in accordance with GAAP; (g) all obligations of such Person, contingent
or otherwise, to purchase, redeem, retire or otherwise acquire for value any
Equity Interests of such Person, valued, in the case of a redeemable preferred
equity interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (h) the net termination
obligations of all hedging obligations of such Person calculated as of any date
as if the agreement with respect to any such hedging obligation were terminated
as of such date; (i) all obligations of such Person for the reimbursement of any
obligor in respect of letters of credit, letters of guaranty, bankers’
acceptances and similar credit transactions; and (j) all guaranty obligations of
such Person in respect of Indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above.

 

"Investments" shall have the meaning set forth in Section 7.05 of this
Agreement.

 

"Leases" shall mean any lease of property by any Loan Party at which location
any Collateral with a fair market value in excess of $1,000,000 is located.

 

“Lender” shall have the meaning assigned in the preamble hereto.

 

"Lien" shall mean any statutory or common law consensual or non-consensual
mortgage, pledge, security interest, encumbrance, lien, right of set-off, claim
or charge of any kind, including, without limitation, any conditional sale or
other title retention transaction, any lease transaction in the nature thereof
and any secured transaction under the Uniform Commercial Code of any
jurisdiction.

 

"Loan" shall mean the loan by the Lender to the Borrowers, pursuant to this
Agreement and the Note, in an aggregate principal amount not to exceed the
Commitment.

 

“Loan Documents” shall mean this Agreement and the Other Agreements. “Loan
Parties”shall mean, collectively, the Borrowers and the Subsidiary Guarantors.

 

“Material Adverse Effect” shall mean (A) a material adverse effect upon the
business, results of operations, or financial condition of the Borrowers and
their Subsidiaries, taken as a whole, or (B) the impairment of any Liens in
favor of the Lender, of the ability of each Credit Party to perform its
obligations under the Loan Documents or of the Lender to enforce any material
provision of any Loan Document or collect any of the Obligations. In determining
whether any individual event would reasonably be expected to have a Material
Adverse Effect, notwithstanding that such event does not of itself have such
effect, a Material Adverse Effect shall be deemed to have occurred if the

 





6

--------------------------------------------------------------------------------

 

 

cumulative effect of such event and all other then-existing events would
reasonably be expected to have a Material Adverse Effect.

 

"Maturity Date" shall mean July 1, 2026.

 

“Net Income” shall mean, for any period, the consolidated net income (or  loss)
of the Borrowers and their Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrowers or any of their Subsidiaries, (b)
the income (or deficit) of any Person (other than a Subsidiary) in which the
Borrowers or any of their Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by a Borrower or Subsidiary in
the form of dividends or similar distributions and (c) the undistributed
earnings of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or requirement of law applicable to such Subsidiary.

 

“Net Leverage Ratio” shall mean the ratio derived by dividing (a) the sum of (i)
short term Indebtedness, the current portion of long term Indebtedness, long
term Indebtedness and capital lease obligations (in each case without
duplication), minus (ii) unrestricted cash and cash equivalents of the Borrowers
and their Subsidiaries that are Loan Parties as of the date of measurement in an
aggregate amount not to exceed $50,000,000 as of such date, by (b) Annual
Operating Cash Flow, all as calculated on a consolidated basis for the Borrowers
and their Subsidiaries.

 

“Net Proceeds” shall mean, with respect to any event, (a) the cash proceeds
received in respect of such event including, without limitation, (i) any cash
received in respect of any non-cash proceeds (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, minus (b) the sum of
(i) all reasonable fees and out-of-pocket expenses paid to third parties (other
than Affiliates) in connection with such event, (ii) in the case of a sale,
transfer or other disposition of an asset (including pursuant to a sale and
leaseback transaction or a casualty or a condemnation or similar proceeding),
the amount of all payments required to be made as a result of such event to
repay Indebtedness (other than Loans) secured by such asset or otherwise subject
to mandatory prepayment as a result of such event and (iii) the amount of all
taxes paid (or reasonably estimated to be payable) and the amount of any
reserves established to fund contingent liabilities reasonably estimated to be
payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to such event or the
repatriation of funds in connection therewith (as determined reasonably and in
good faith by a Financial Officer of the Borrower Representative).

 

"Net Worth" shall be calculated on a consolidated basis for the Borrowers and
their Subsidiaries taken as a whole and arrived at by subtracting total
liabilities from total assets.

 





7

--------------------------------------------------------------------------------

 

 

"Note" shall mean the Note executed and delivered by the Borrowers on the
Closing Date pursuant to Section 5.02(a) hereof, as amended,
restated,  supplemented or otherwise modified from time to time, and all
renewals, replacements and extensions thereof.

 

"Obligations" shall include the full and punctual performance of all present and
future duties, covenants and responsibilities due to the Lender by each Borrower
under the Loan Documents, all present and future obligations of each Borrower to
the Lender for the payment of money under the Loan Documents, extending to
all  principal amounts, interest, late charges and all other charges and sums,
as well as all costs and expenses payable by each Borrower under the Loan
Documents, and any and all other present and future monetary liabilities of each
Borrower to the Lender under the Loan Documents, whether direct or indirect,
contingent or noncontingent, matured or unmatured, accrued or not accrued, as
well as all renewals, refinancings, consolidations, recastings and extensions of
any of the foregoing with the Lender.

 

"Other Agreements" shall mean the Collateral Documents, the Note, each
Subsidiary Guaranty, the Parent Guaranty and any other promissory notes,
security agreements, assignments, subordination agreements, pledge or
hypothecation agreements, mortgages, deeds of trust, leases, contracts,
guaranties, instruments and documents now and hereafter existing between the
Lender and the Borrowers, executed and/or delivered pursuant to this Agreement
or guaranteeing, securing or in any other manner relating to any of the
Obligations, including the instruments and documents referred to in Section 5.02
hereof, in each case, as amended, restated, supplemented or otherwise modified
from time to time.

 

“Parent Guarantor” shall mean ATN International, Inc., a Delaware corporation.

 

“Parent Guarantor Credit Agreement” shall mean that certain Fourth Amended and
Restated Credit Agreement, dated as of December 19, 2014, among the Parent
Guarantor, as borrower, certain Subsidiaries of Parent Guarantor, as guarantors,
the lenders from time to time party thereto and CoBank, ACB, as administrative
agent, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Parent Guaranty” shall mean that certain Guaranty, dated as of the date hereof,
made by the Parent Guarantor in favor of the Lender, as amended, restated,
supplemented or otherwise modified from time to time.

 

"Payment Date" shall mean the last day of March, June, September and December of
each year prior to the Maturity Date, and the Maturity Date.

 

"Payment Notice" shall mean the notice furnished to the Borrowers at least
quarterly indicating the precise amount of principal and/or interest due on the
next ensuing Payment Date, such notice to be sent to the Borrowers at least ten
(10) days before such Payment Date.

 

“Permitted Cure Securities” shall mean any Equity Interests of a Borrower other
than Disqualified Stock.

 

“Permitted Liens” shall mean (a) Liens for taxes, assessments or governmental
charges or levies which are not yet due and payable or are being contested in
good faith

 





8

--------------------------------------------------------------------------------

 

 

by appropriate proceedings diligently conducted and for which adequate reserves
have been established in accordance with GAAP, (b) carriers’, warehousemen’s
materialmen’s, landlord’s, workmen’s, suppliers’, repairmen’s, mechanics and
other similar liens arising by operating of law and incurred in the ordinary
course of business that do not secure Indebtedness for borrowed money, (c)
easements, rights of way, restrictions and other similar charges or encumbrances
affecting real property that do not secure Indebtedness and do not individually
or in the aggregate materially adversely affect the value or marketability of
such real property; (d) Liens consisting of pledges or deposits of cash under
workers’ compensation laws, unemployment insurance laws or similar legislation,
including social security, or in connection with bids, tenders, contracts,
statutory obligations, surety, stay, customs and appeal bonds, performance and
return of money bonds or other similar obligations, (e) purchase money Liens and
Liens in connection with capital lease obligations securing Indebtedness
permitted hereby; provided that such Liens attach only to the property being
financed; (f) Liens arising by virtue of any statutory or common law provisions
relating to bankers’ liens, rights of set- off or similar rights and remedies as
to deposit accounts, (g) Liens on titled vehicles, (h) deposits and other Liens
on insurance policies and the proceeds thereof made in the ordinary course of
business to secure liability to insurance carriers, (i) any attachment or
judgment Lien which, individually or when aggregated, does not constitute an
Event of Default under Section 8.01(i); (j) Liens arising out of conditional
sale, title retention, consignment or similar arrangements for sale or purchase
of goods entered into by any Borrower or any of its Subsidiaries in the ordinary
course of business; (k) Liens that are contractual rights of set-off (i)
relating to the establishment of depository relations with banks not given in
connection with the issuance of Indebtedness or (ii) relating to purchase orders
and other agreements entered into with customers of any Borrower or any
Subsidiary in the ordinary course of business; (l) Liens in favor of the Lender
or its Affiliates (including Liens securing the Obligations); (m) Liens existing
on the assets of any Person that becomes a direct or indirect Subsidiary of a
Borrower (or is a Subsidiary that survives a merger with such Person), or
existing on assets acquired, pursuant to investments or acquisitions to the
extent the Liens on such assets secure Indebtedness permitted hereby; provided
that, such Liens attach at all times only to the same assets to which such Liens
attached (and after-acquired property that is affixed or incorporated into the
property covered by such Lien), and secure only the same Indebtedness or
obligations that such Liens secured, immediately prior to such permitted
acquisition or investment and any modification, replacement, refinancing,
refunding, renewal or extension thereof; (n) Liens (i) on cash advances in favor
of the seller of any property to be acquired in an Investment permitted
hereunder to be applied against the purchase price for such Investment, and (ii)
consisting of an agreement to sell, transfer, lease or otherwise dispose of any
property in a transaction permitted hereunder, in each case, solely to the
extent such Investment or sale, disposition, transfer or lease, as the case may
be, would have been permitted on the date of the creation of such Lien; (o)
Liens solely on any cash earnest money deposits made by any Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
arising in connection with a transaction permitted hereunder; (p) customary
restrictions in governance and similar documents relating to joint ventures,
provided such restrictions relate solely to such joint venture or the Equity
Interests of such joint venture; (q) survey exceptions, imperfections of title,
Liens or other title matters affecting any real property that do not,
individually or in the aggregate, adversely affect the continued use of the
encumbered property for the purposes for which such property is currently being
used; (r) Liens set forth on Schedule 2 and any extensions, renewals or
refinancings thereof permitted hereunder; or (s) any Exception (as defined in
the Acquisition Agreement) that

 





9

--------------------------------------------------------------------------------

 

 

is neither (i) removed prior to the Closing Date as contemplated by Section
6.05(b) of the Acquisition Agreement, nor (ii) with respect to which a
liquidated sum is reflected on the Flow of Funds (as defined in the Acquisition
Agreement) or accounted for as a reduction to Purchase Price (as defined in the
Acquisition Agreement), in each case, as contemplated by the proviso to Section
6.05(b) of the Acquisition Agreement.

 

"Person" shall include natural persons, corporations, associations,
partnerships, joint ventures, trusts, governments and agencies and departments
thereof, and every other entity of every kind.

 

“Purchase Price” shall mean the “Purchase Price” as defined in the Acquisition
Agreement.

 

"Restricted Payments" shall have the meaning set forth in Section 7.03 of this
Agreement.

 

“RT Park” shall mean the University of the Virgin Islands Research and
Technology Park Corporation.

 

“SEC” shall mean the Securities and Exchange Commission of the United States of
America.

 

“Security Agreement” shall mean the security agreement (including any and all
supplements thereto), dated as of the date hereof, among the Loan Parties and
the Lender for the benefit of the Lender, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Specified Subsidiaries” means, collectively, Caribbean Communication Corp., a
U.S. Virgin Islands corporation, St. Croix Cable T.V., Inc., a U.S. Virgin
Islands corporation, iCC T.V., Inc., a U.S. Virgin Islands corporation,
Innovative Long Distance, Inc., a U.S. Virgin Islands corporation, Vitelcom
Cellular, Inc., a U.S. Virgin Islands corporation, VI Powernet, LLC, a U.S.
Virgin Islands limited liability company, and DTR Holdings, LLC, a U.S. Virgin
Islands limited liability company.

 

"Subsidiary" at any time shall mean any entity which is at the time beneficially
owned or controlled directly or indirectly by a Borrower, by one or more of such
entities or by a Borrower and one or more of such entities.

 

“Subsidiary Guarantor” shall mean each Subsidiary of the Borrowers in existence
on the date hereof not constituting a CFC, and each other Subsidiary that
becomes a Subsidiary Guarantor and joins the Subsidiary Guaranty pursuant to
Section 3(c). A complete list of all Subsidiary Guarantors as of the Closing
Date is attached hereto as Schedule 3.

 

“Subsidiary Guaranty” shall mean the guaranty, dated as of the date hereof, made
by the Subsidiary Guarantors in favor of the Lender, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Total Capitalization” shall mean, on any date of determination, the sum of Net
Worth as of such date minus the aggregate amount of long-term Indebtedness of
the Borrowers and their Subsidiaries existing as of such date.

 





10

--------------------------------------------------------------------------------

 

 

“U.S.” and “United States” shall each mean the United States of America and, for
the avoidance of doubt, shall not include the United States Virgin Islands.

 

"Variable Rate" shall mean the variable rate established by the Lender from time
to time for loans similarly classified pursuant to the Lender's policies  and
procedures then in effect and disclosed to the Borrowers from time to time.

 

1.02 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement. Except as otherwise expressly provided herein, financial statements
and other information furnished to the Lender pursuant to this Agreement shall
be prepared in accordance with GAAP as in effect at the time of such
preparation. In the event of an Accounting Change that results in a change in
any calculations required hereby of this Agreement that would not have resulted
had such Accounting Change not occurred, the parties hereto agree to enter into
negotiations in good faith in order to amend such provisions so as to equitably
reflect such Accounting Change such that the criteria for evaluating compliance
with such covenants shall be the same after such Accounting Change as if such
Accounting Change had not been made; provided, that no change in GAAP that would
affect a calculation that measures compliance with this Agreement shall be given
effect until such provisions are amended to reflect such change in GAAP.
Notwithstanding any change in GAAP to the contrary, all liabilities under or in
respect of any lease (whether now outstanding or at any time entered into or
incurred) that, under GAAP as in effect on the Closing Date, would be accrued as
rental and lease expense and would not constitute a capital lease obligation, in
each case, for purposes of the determination of “Indebtedness” hereunder,
covenants and other calculations set forth herein and all defined terms as used
herein, shall continue to constitute rental and lease expense and will not
constitute a capital lease obligation.

 

Without limiting the foregoing, if at any time the SEC requires United States
reporting companies to use IFRS in lieu of GAAP for reporting purposes, the
Borrowers may notify the Lender that they have elected to so use IFRS in lieu of
GAAP and, upon any such notice, references herein to GAAP shall thereafter be
construed to mean IFRS as in effect from time to time; provided that, to the
extent that such election would affect any financial ratio set forth in this
Agreement, (i) the Borrowers shall provide to the Lender financial statements
and other documents reasonably requested by the Lender setting forth a
reconciliation with respect to such ratio or requirements made before and after
giving effect to such election and (ii) the Lender and the Borrowers shall
negotiate in good faith to amend such ratio to preserve the original intent in
light of such change.

 

2.         LOAN

 

2.1       Loan. The Lender agrees to make the Loan to the Borrowers on the
Closing Date subject to all of the terms and conditions of Section 5 hereof.

 

2.2       Advance. The Lender agrees to make on the terms and conditions of this
Agreement, a single advance in immediately available funds consisting of U.S.
dollars (the “Advance”) on the Closing Date at the office of the Lender in
Dulles, Virginia, or at such other place as the Lender may designate, in an
amount not to exceed the Commitment. The Borrowers shall give the Lender at
least one Business Day prior written notice of the date on which the Advance is
to be made and the amount of the Advance, and such notice will include a
certification of the final amount of the

 





11

--------------------------------------------------------------------------------

 

 

Purchase Price under the Acquisition Agreement. The Lender shall not be required
to make any Advance after the Closing Date. The obligation of the Borrowers to
repay the Advance shall be evidenced by this Agreement and the Note.

 

2.3Payment and Interest Rate.

 

(a)Payment. The Borrowers shall pay on each Payment Date all accrued and unpaid
interest on the Loan as shown in the Payment Notice most recently delivered as
of such Payment Date. If not sooner paid, any balance of the principal amount
and interest accrued thereon and all other amounts due hereunder shall be due
and payable on the Maturity Date.

 

At the Lender's option, all payments shall be applied first to any fees, costs,
expenses or charges other than interest or principal then due, as hereinafter
provided, then to interest accrued to the date of such payment, and then to the
reduction of principal balance outstanding.

 

No provision of this Agreement or the Note shall require the payment, or permit
the collection, of interest in excess of the highest rate permitted by
applicable law.

 

(b)       Interest.

 

(i)Interest Rate. The Loan shall bear interest, at the election of the
Borrowers, at either the Fixed Rate or the Variable Rate.

 

(ii)Conversion to Different Interest Program. Upon written notice (a “Conversion
Notice”) given by the Borrowers at least five (5) Business Days prior to the
proposed conversion date specified in such notice (the “Adjustment Date”), the
Borrowers may elect to convert all or any portion of the Loan (A) from the
Variable Rate to the Fixed Rate or (B) from the Fixed Rate to the Variable Rate,
provided that, with respect to any conversion under this clause (B), the
Borrowers shall pay the Lender any applicable Breakage as a result of such
conversion to the extent required under Section 2.04(b). Upon conversion of the
interest charged with respect to any portion of the Loan pursuant to the terms
hereof, interest on that portion of the outstanding principal balance of the
Loan shall continue to accrue under the interest program to which it was
converted from the applicable Adjustment Date until further converted or until
the payment in full of the Obligations.

 

(iii)Computation of Interest. Interest shall be computed from the actual number
of days elapsed on the basis of, (A) at any time that interest accrues at the
Variable Rate, a year of 365 days and (B) at any time that interest accrues at
the Fixed Rate, a 30-day month and a 360-day year.

 

2.4       Prepayment.

 

(a)        Voluntary Prepayment. The Borrowers may at any time, prepay all or
any part of the Loan without penalty or premium; provided, that in the event the
Borrowers prepay all or any part of the Loan (regardless of the source of such
prepayment and whether voluntary, mandatory, by acceleration or otherwise), the
Borrowers shall pay

 





12

--------------------------------------------------------------------------------

 

 

any applicable Breakage required under Section 2.04(b) hereof. All prepayments
shall be accompanied by payment of accrued and unpaid interest through the date
of the repayment. All prepayments shall be applied (i) first to any fees, costs,
expenses or charges due hereunder other than interest or principal, (ii) second,
to the payment of accrued and unpaid interest, and (iii) third, the balance, if
any, to the outstanding principal balance of the Loan.

 

(b)Breakage. If any portion of the Loan bears interest at the Fixed Rate, then
the Borrowers may prepay the Loan, provided that the Borrowers pay together
therewith any applicable Breakage.

 

(c)Mandatory Prepayment. The Borrowers shall make mandatory prepayments of one
hundred percent of the Net Proceeds received by the Borrowers and their
Subsidiaries from any of the following:

 

(i)         asset sales of the Borrowers and their Subsidiaries occurring
outside of the ordinary course of business and resulting in the receipt of
greater than $5,000,000 in proceeds in the aggregate during the term of this
Agreement that are not reinvested within one year of receipt in plant,
properties and equipment that become Collateral;

 

(ii)         the receipt of casualty insurance and condemnation proceeds
resulting in the receipt of greater than $250,000 in Net Proceeds in the
aggregate during the term of this Agreement that are not reinvested within one
year of receipt in plant, property and equipment that becomes Collateral; and

 

(iii)         the issuance or sale of Indebtedness not otherwise permitted
hereby.

 

Any mandatory prepayment under this clause (c) shall be due and payable to the

Lender no later than five (5) Business Days after any Loan Party shall have
received, or become entitled to direct the distribution of, the proceeds from
any transaction that would give rise to a mandatory prepayment
hereunder.  Mandatory prepayments shall be applied (i) first to any fees, costs,
expenses or charges due hereunder other than interest or principal, (ii) second,
to the payment of accrued and unpaid interest, (iii) third to the payment of
principal on any portion of the Advance earning interest at the Variable Rate
and (iv) fourth to the payment of principal on any portion of the Advance
earning interest at the Fixed Rate. The Borrowers shall pay any applicable
Breakage in connection with any mandatory prepayment of the principal portion of
the Loan earning interest at the Fixed Rate.

 

2.5       Default Rate. If an Event of Default has occurred and is continuing,
at the prior written election of the Lender, all Obligations shall bear interest
at the Default Rate.

 

3.SECURITY

 

(a)As security for the payment and performance of all of the Obligations, each
Loan Party shall grant a security interest in the Collateral in accordance with
the terms of the Collateral Documents; provided, that the security interest
granted to the Lender on the outstanding voting Equity Interests of CAH and each
Subsidiary of that constitutes a CFC will be limited to 65% of such Equity
Interests. If reasonably requested by the Lender at any time, the Borrowers
shall make notations, reasonably

 





13

--------------------------------------------------------------------------------

 

 

satisfactory to the Lender, on its books and records disclosing the existence of
the Lender's security interest in the Collateral. Each Borrower agrees that,
with respect to the portion of the Collateral, which is subject to Article 9 of
the Uniform Commercial Code, the Lender shall have, but not be limited to, all
the rights and remedies of a secured party under the Uniform Commercial Code.
The Lender shall have no liability or duty, either before or after the
occurrence of an Event of Default hereunder, on account of loss of or damage to,
or to collect or enforce any of its rights against, the Collateral, or to
preserve any rights against account debtors or other parties with prior
interests in the Collateral.

 

(b)Subject to the terms and conditions of the Loan Documents, with respect to
any property acquired after the Closing Date by any Loan Party that is required
to be subject to the Lien created by any of the Loan Documents but is not so
subject, each Loan Party shall promptly (and in any event within 30 days after
the acquisition thereof) (i) execute and deliver to the Lender such amendments
or supplements to the relevant Loan Documents or such other documents as the
Lender shall deem reasonably necessary or advisable to grant to the Lender a
Lien on such property subject to no Liens other than Permitted Liens, and (ii)
take all actions necessary to cause such Lien to be duly perfected to the extent
required by such Loan Documents in accordance with all applicable law, including
the filing of financing statements in such jurisdictions as may be reasonably
requested by the Lender. Each Borrower and the other Loan Parties shall
otherwise take such actions and execute and/or deliver to the Lender such
documents as the Lender shall reasonably require to confirm the validity,
perfection and priority of the Lien of the Loan Documents against such
after-acquired properties.

 

(c)Subject to the terms and conditions of the Loan Documents, with respect to
any person that is or becomes a Subsidiary of a Loan Party after the Closing
Date, the Loan Parties shall promptly (and in any event within 30 days after
such person becomes a Subsidiary) (i) deliver to the Lender the certificates, if
any, representing all of the Equity Interests of such Subsidiary (or, if such
Subsidiary is a CFC or such Subsidiary is a disregarded entity for U.S. federal
income tax purposes and such Subsidiary holds Equity Interests in a CFC directly
or indirectly through other disregarded entities, 65% of the outstanding voting
Equity Interests of such Subsidiary), together with undated stock powers or
other appropriate instruments of transfer, and all intercompany notes owing from
such Subsidiary to any Loan Party together with instruments of transfer executed
and delivered in blank by a duly authorized officer of such Loan Party and (ii)
with respect to any such Subsidiary that is not a CFC, cause such new Subsidiary
(A) to execute a joinder to the applicable Subsidiary Guaranty and the
applicable Security Agreement (in form and substance reasonably satisfactory to
the Lender) to cause such Subsidiary to become a Subsidiary Guarantor and to
grant a Lien on substantially all of its assets in accordance with the terms of
the applicable Collateral Documents to secure the Obligations, and (B) to take
all actions necessary or advisable in the opinion of the Lender to cause the
Lien created by the applicable Loan Document to be duly perfected to the extent
required by such Loan Document in accordance with all applicable law, including
the filing of financing statements (or equivalent registrations) in such
jurisdictions as may be reasonably requested by the Lender.

 

(d)Each Loan Party shall promptly after the request of the Lender (but, in any
event, no later than the date that is sixty (60) days following the acquisition
of such real property) grant to the Lender a security interest in and mortgage
on each parcel of real property owned in fee by such Loan Party as is acquired
by such Loan Party after

 





14

--------------------------------------------------------------------------------

 

 

the Closing Date in each case, to the extent that the fair market value of any
such parcel is in excess of $1,000,000. Such mortgages shall be granted pursuant
to documentation reasonably satisfactory in form and substance to the Lender and
shall constitute valid and enforceable perfected first priority Liens subject
only to Permitted Liens. Each Loan Party shall use its commercially reasonable
efforts to promptly deliver to the Lender a customary landlord’s waiver of lien,
in form and substance reasonably satisfactory to the Lender, with respect to
each Lease entered into by a Loan Party after the Closing Date. The mortgages or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by applicable law to establish, perfect, preserve
and protect the Liens in favor of the Lender and all taxes, fees and other
charges payable in connection therewith shall be paid in full by the Loan
Parties.   In each case subject to the terms and conditions of the Collateral
Documents, each Loan Party shall otherwise take such actions and execute and/or
deliver to the Lender such documents as the Lender shall require to confirm the
validity, enforceability, perfection and priority of the Lien of any existing
mortgage or new mortgage against such after- acquired real property (including a
title policy and a survey (in form and substance reasonably satisfactory to the
Lender) in respect of such mortgage).

 

(e)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, so long as no Event of Default exists and is continuing, the
obligations under this Section 3 shall not extend to the creation or perfection
of security interests with respect to any property or assets owned by any
Subsidiary that is a CFC.

 

4.         REPRESENTATIONS AND WARRANTIES

 

To induce the Lender to enter into this Agreement, each Borrower represents and
warrants to the Lender as of the date of this Agreement that:

 

4.1       Good Standing. Each Credit Party is duly organized, validly existing
and in good standing under the laws of the state of its organization, has the
organizational power to own its property and to carry on its business in the
manner currently conducted and currently proposed to be conducted, and except as
would not reasonably be expected to have a Material Adverse Effect, is duly
qualified to do business, and is in good standing in each jurisdiction in which
the operation of its business makes such qualification necessary.

 

4.2       Authority. Each Credit Party has the organizational power and
authority to enter into Loan Documents to which it is a party and to incur and
perform its obligations thereunder, all of which have been duly authorized by
all necessary and proper organizational and other action by such Credit Party,
and no material consent or approval of any person, including, as applicable and
without limitation, stockholders, members and partners of any Credit Party, and
any public authority or regulatory body, which has not been obtained is required
as a condition to the validity or enforceability of any Loan Document to which
such Credit Party is a party.

 

4.3       Binding Agreement. This Agreement and the other Loan Documents have
been duly and properly executed by the Credit Parties signatory thereto and
constitute valid and binding obligations of the Credit Parties, enforceable in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights generally, and subject, as to

 





15

--------------------------------------------------------------------------------

 

 

enforceability, to general principals of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

4.4       No Conflicting Agreements. The execution,  delivery  of and
performance by each Credit Party of the Loan Documents to which it is a party
will not: (a) violate any provision of applicable law, any applicable order,
rule or regulation of any court or other agency of government, or the
organizational documents of such Credit Party, or, except as set forth on
Schedule 4.04 attached hereto, any indenture, contract, agreement, mortgage,
deed of trust or other instrument to which such Credit Party is a party or by
which it or any of its property is bound except, in each case, as would not
reasonably be expected to have a Material Adverse Effect; or (b) result in the
creation or imposition of any Lien (other than contemplated hereby) upon any of
the property or assets of such Credit Party except as would not reasonably be
expected to have a Material Adverse Effect.

 

4.5       Litigation. Except as set forth on Schedule 4.05 attached hereto,
there are no outstanding judgments, claims, causes of action, suits or
proceedings pending or, to the knowledge of each Loan Party, threatened against
or affecting any Loan Party or its properties, before or by any federal, state,
or local governmental department, agency or official, which would reasonably be
expected to have a Material Adverse Effect, and no Loan Party is in default with
respect to any outstanding judgment, order, writ, injunction, decree, rule or
regulation of any court or federal, state, local or other governmental
department, agency or official, domestic or foreign, which would reasonably be
expected to have a Material Adverse Effect.

 

4.6       Holdings Status. Holdings does not hold any material properties other
than the Equity Interests of CAH.

 

4.7       Taxes. Each Loan Party has paid or caused to be paid all federal,
state and material local income taxes to the extent that such taxes have become
due and owing, unless (i) such Loan Party is contesting in good faith any such
tax by appropriate proceedings diligently pursued and for which adequate
reserves have been set aside in accordance with GAAP or (ii) the failure to pay
any such taxes would not reasonably be expected to have a Material Adverse
Effect. Each Loan Party has filed or caused to be filed all federal, state and
material local income tax returns which are required by applicable law to be
filed by such Loan Party.

 

4.8       [Reserved].

 

4.9       Licenses and Permits. Each Loan Party has duly obtained all licenses,
permits, certifications, concessions or other rights (collectively, “Permits”)
granted by any governmental authority necessary for the conduct of its business
as presently conducted, except where the failure to obtain such Permits would
not reasonably be expected to have a Material Adverse Effect, and each are valid
and in full force and effect (except as may expire at the end of their stated
terms).

 

4.10     [Reserved].

 

4.11     Certain Indebtedness. There is no Indebtedness of Holdings owing to any
employee, officer, stockholder, member, partner or director of the board of
Holdings

 





16

--------------------------------------------------------------------------------

 

 

other than accrued salaries, commissions and the like, and any Indebtedness
subordinated to the Obligations pursuant hereto on terms satisfactory to the
Lender.

 

4.12     Legal Status. Schedule 1 hereto accurately sets forth for each Loan
Party (a) such Loan Party’s exact legal name, (b) such Loan Party’s type and
jurisdiction of organization, (c) such Loan Party’s organizational
identification number or accurately states that the such Loan Party has none,
and (d) such Loan Party’s place of business or, if more than one, its chief
executive office as well as each Borrower’s mailing address if different.

 

4.13     Required Approvals. No material license, consent, permit or approval of
any governmental agency or authority is required to enable Holdings to enter
into the Loan Documents to which it is a party or to perform any of its
obligations provided for therein except as disclosed on Schedule 1 hereto, all
of which Holdings has obtained prior to the date hereof, and except with respect
to regulatory approvals which may be required in connection with the Lender's
enforcement of certain remedies hereunder.

 

4.14     ERISA. None of the Loan Parties has incurred or reasonably expects to
incur any material liability under Title IV of the Employee Retirement Income
Security Act of 1974, as amended, and the regulations thereto (“ERISA”), other
than contributions to such Loan Party’s plans set forth on Schedule 4.14
attached hereto or premiums to the Pension Benefit Guaranty Corporation with
respect to such plans in the ordinary course.

 

4.15     Equity Interests. All Equity Interests of Holdings are owned directly
by Parent Guarantor and all Equity Interests of CAH are owned directly by
Holdings. Holdings is the record and beneficial owner of, and has good and
marketable title to, the Equity Interests pledged by (or purporting to be
pledged by) it under the Security Agreement, free of any and all Liens, rights
or claims of other persons, except the security interest created by the
Collateral Documents and any Permitted Liens that arise by operation of
applicable law and are not voluntarily granted, and there are no outstanding
warrants, options or other rights (including derivatives) to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
such Equity Interests (or any economic or voting interests therein).

 

4.16.     Investment Company Act.  No Loan Party is an “investment company” or a
company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

4.17.     Use of Proceeds. The Borrowers shall use the proceeds of the Advance
to finance the Acquisition and pay related fees and expenses.

 

4.18.     Material Misstatements. Holdings has disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.
No reports, financial statements, certificates or other information furnished by
or on behalf of Holdings to the Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading (it being

 





17

--------------------------------------------------------------------------------

 

 

recognized and agreed by the Lender that projections as to future events are not
to be viewed as facts and that results during the period(s) covered by such
projections may differ from the projected results and that such differences may
be material and that the Borrowers make no representation that such projections
will be realized).

 

4.19.     Solvency. Both immediately before and immediately after the
consummation of the Acquisition and the transactions contemplated hereby and
thereby and immediately following the making of the Advance and after giving
effect to the application of the proceeds of the Advance, (a) the fair value of
the properties of the Credit Parties, on a consolidated basis, will exceed their
debts and liabilities, subordinated, contingent or otherwise, (b) the present
fair saleable value of the property of the Credit Parties, on a consolidated
basis, will be greater than the amount that will be required to pay the probable
liability of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured, (c)
the Credit Parties, on a consolidated basis, do not intend to incur, and do not
believe that they will incur, debts and liabilities beyond their ability to pay
such debts and liabilities when they become due; and (d) the Credit Parties, on
a consolidated basis, will not have unreasonably small capital with which to
conduct the business in which they are engaged as such business is now conducted
and is proposed, contemplated or about to be conducted following the Closing
Date.

 

4.20     Insurance. Each Loan Party has insurance in such amounts and covering
such risks and liabilities as are customary for companies of a similar size
engaged in similar businesses in similar locations. All insurance policies
maintained by the Loan Parties are in full force and effect, all premiums due
and payable with respect thereto have been duly paid, and no Loan Party has
received written notice of cancellation or non-renewal of any such policies.

 

4.21.    Anti-Terrorism Law; Foreign Corrupt Practices Act. No Credit Party and,
to the actual knowledge of the Credit Parties, none of its Affiliates is in
material violation of any applicable law relating to terrorism or money
laundering (“Anti- Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “Patriot
Act”). No Credit Party and to the actual knowledge of the Credit Parties, no
Affiliate or broker or other agent of any Credit Party authorized to act on
behalf of the Credit Parties acting or benefiting in any capacity in connection
with the Advance, is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Borrowers will not directly or indirectly use the proceeds of the Advance or
otherwise make available such proceeds to any person, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC. Unless otherwise previously disclosed to the Lender, no
Credit Party and, to the actual knowledge of the Credit Parties, no broker or
other agent of any Credit Party acting in any capacity in connection with the
Advance currently (i) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any person
described above, (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order, or (iii) engages in or conspires to engage in any  transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.  Unless
otherwise previously

 





18

--------------------------------------------------------------------------------

 

 

disclosed to the Lender, no Credit Party nor any director or officer, nor to the
actual knowledge of the Credit Parties, any agent, employee or other person, in
each case, authorized to act, directly or indirectly, on behalf of any Credit
Party, has, in the course of its actions for, or on behalf of, any Credit Party,
since September 30, 2015, directly or indirectly (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any material provision
of  the U.S. Foreign Corrupt Practices Act of 1977; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee. Notwithstanding
anything to the contrary contained herein, no representation or warranty under
this Section 4.21 is being made with respect to RT Park or any director,
officer, agent, employee, broker or other Person authorized, directly or
indirectly, to act on behalf of RT Park, with respect to any action taken by any
such Person on behalf of RT Park.

 

5.         CONDITIONS OF LENDING

 

The Lender shall have no obligation to make the Advance to the Borrowers
hereunder unless each of the following conditions shall be satisfied as provided
below:

 

5.1       [Reserved].

 

5.2       Documents. There shall have been delivered to the Lender, fully
completed and duly executed (when applicable), the following, satisfactory to
the Lender and its counsel:

 

(a)       This Agreement, the applicable Collateral Documents, the Note, the
Subsidiary Guaranty, and the Parent Guaranty, in each case, in form and
substance satisfactory to the Lender.

 

(b)       Certified copies of all such organizational documents and resolutions
of each Credit Party authorizing the transactions herein contemplated and a
certificate as to incumbency and specimen signature of each officer executing
any Loan Document.

 

(c)       Written opinions of primary and local counsel to each Credit Party (it
being understood that local counsel opinions shall be  required in each
jurisdiction where any Credit Party is organized) addressing such legal matters
as the Lender or its counsel shall reasonably require, including, but not
limited to, (i) the formation and good standing of each Credit Party, (ii) the
perfected lien and security interest position of the Lender in the Collateral;
(iii) the validity and enforceability of the Loan Documents; (iv) the execution,
delivery and authorization of the Loan Documents; and (v) that execution,
delivery and performance of the Loan Documents (including the Parent Guaranty)
do not violate the Parent Guarantor Credit Agreement.

 





19

--------------------------------------------------------------------------------

 

 

(d)       (i) The Security Agreement, mortgages covering the real property of
the Loan Parties located in the United States, and all other Collateral
Documents requested by the Lender that are necessary to create and perfect the
security interests purported to be granted by the Loan Parties; (ii) filed
financing statements in all jurisdictions necessary to provide the Lender a
first priority, perfected security interest in all Collateral which may be
perfected by the filing of financing statements; and (iii) stock powers and
original stock certificates evidencing 100% of the Equity Interests in each Loan
Party (other than Holdings and CAH) and 65% of the Equity Interests in CAH and
each Subsidiary that is a CFC, in each case, subject to the ownership interests
of RT Park.

 

5.3[Reserved].

 

5.4Government Approvals. Holdings shall have furnished to the Lender true and
correct copies of all material certificates, authorizations and consents,
including without limitation the consents referred to in Section 4.13 hereof,
necessary for the execution, delivery or performance by Holdings of the Loan
Documents to which it is a party or the Acquisition, including any regulatory or
governmental approvals required to grant a security interest in the Collateral.

 

5.5Representations, Warranties and Material Change. The representations and
warranties contained in this Agreement shall be true and correct on the date of
the making of the Advance hereunder; no Event of Default and no event which,
with the lapse of time or the notice and lapse of time specified in Section 8
would become such an Event of Default, shall have occurred and be continuing or
will have occurred after giving effect to the Advance on the books of the
Borrowers; and there shall have occurred no material adverse change in the
business or financial condition of the Parent Guarantor since December 31, 2014.

 

5.6.Indebtedness. Holdings shall have no Indebtedness for borrowed money or
commitments with respect thereto other than the Obligations hereunder. Parent
Guarantor shall be in compliance with the Total Net Leverage Ratio financial
maintenance covenant contained in the Parent Guarantor Credit Agreement,
calculated on a pro forma basis for the incurrence of the Loan on the Closing
Date and based on the most recently available financial statements of Parent
Guarantor.

 

5.7.Good Standing. The Credit Parties shall have furnished a certificate as to
the good standing (or equivalent) of each Credit Party as of a recent date from
such Credit Party’s jurisdiction of organization.

 

5.8Requisitions. The Borrowers will request the Advance in form and substance
satisfactory to the Lender. Pursuant to the terms and conditions hereof, the
Lender will wire the proceeds of the requested Advance to an account as directed
by the Borrowers.

 

5.9Insurance.  The Lender shall have received a copy of, and a certificate as to
coverage under, the insurance policies of the Loan Parties.

 





20

--------------------------------------------------------------------------------

 

 

5.10Acquisition. The Acquisition shall be consummated on the Closing Date in
accordance with the terms of the Acquisition Agreement.

 

5.11.      Capitalization.  As of the Closing Date, the Borrowers shall have
a   ratio of zero cost common equity to Total Capitalization of no less than .30
to 1.00.

 

5.12Parent Guaranty Permitted. The Lender shall have received evidence
reasonably satisfactory to it that the Parent Guaranty is permitted by the
Parent Guarantor Credit Agreement and that the Loan Parties are not required to
guaranty or provide security for the credit facility evidenced by, the Parent
Guarantor Credit Agreement.

 

6.           AFFIRMATIVE COVENANTS

 

Each Loan Party covenants and agrees with the Lender that, until all of the
Obligations have been paid in full, such Loan Party shall, and shall ensure that
the Specified Subsidiaries shall:

 

6.1         Membership. Use its commercially reasonable efforts to remain or an
Affiliate thereof shall use its commercially reasonable efforts to remain a
member in good standing of the Lender.

 

6.02.      Financial Books; Financial Reports and Other Information.

 

(a)         At all times keep, and safely preserve, proper books, records and
accounts in which full and true entries will be made of all of the dealings,
business and affairs of the Loan parties, in accordance with GAAP.

 

(b)         Furnish to the Lender not later than the earlier of (i) 10 days
after the date that Parent Guarantor is required to file its quarterly report
with the SEC as part of its periodic reporting (if Parent Guarantor is subject
to such reporting requirements) and (ii) 55 days after the end of the first
three fiscal quarters of each fiscal year of Parent Guarantor, (x) consolidated
balance sheets of Parent Guarantor and its Subsidiaries as of the end of such
fiscal quarter, along with consolidated statements of income and cash flows for
such fiscal quarter and for the elapsed portion of the fiscal year (which
requirement shall be deemed satisfied by the delivery of Parent Guarantor’s
quarterly report on Form 10-Q (or any successor form) for such fiscal quarter to
the extent Parent Guarantor is subject to such reporting requirements), and (y)
consolidating balance sheets of the Borrowers and their Subsidiaries, as of the
end of such fiscal quarter, and the related consolidating statements of income
and cash flows for such fiscal quarter. And in the case of such financial
statements provided pursuant to clause (y), such financial statements shall be
accompanied by a certificate of the chief financial officer of Parent Guarantor
stating that such financial statements fairly present in all material respects
the consolidating financial position of Holdings and its Subsidiaries as of the
date and for the period specified in accordance with GAAP consistently applied.

 

(c)         Furnish to the Lender not later than the earlier of (i) 10 days
after the date that Parent Guarantor is required to file its annual report with
the SEC as part of its periodic reporting (if Parent Guarantor is subject to
such reporting requirements) and (ii) 100 days after the end of each fiscal year
of Parent Guarantor, (x) a consolidated balance sheet of Parent Guarantor and
its Subsidiaries as of the end of such fiscal year

 





21

--------------------------------------------------------------------------------

 

 

and related consolidated statements of income and cash flows for  such  fiscal
year (which requirement shall be deemed satisfied by the delivery of Parent
guarantor’s annual report on Form 10-K (or any successor form) for such fiscal
year to the extent Parent Guarantor is subject to such reporting requirements),
and accompanied by a report with respect to such financial statements from
PricewaterhouseCoopers LLP or another firm of independent certified public
accountants of recognized national standing selected by Parent Guarantor and
reasonably acceptable to the Lender and such report shall be without any
material qualification or exception as to the scope of such audit or any ongoing
concern qualification and (y) consolidating balance sheets of Holdings and its
Subsidiaries, as of the end of such fiscal year and the related statements of
income and cash flows and stockholders’ equity for such fiscal year and, in the
case of the financial statements provided pursuant to this clause (y), such
financial statements shall be accompanied by a certificate of the chief
financial officer of Parent Guarantor stating that such financial statements
fairly present in all material respects the consolidating financial position of
the Borrowers and their Subsidiaries as of the date and for the period specified
in accordance with GAAP consistently applied.

 

(d)Furnish to the Lender such other information, reports or statements
concerning the operations, business affairs and/or financial condition of the
Credit Parties as the Lender may reasonably request from time to time.

 

(e)Promptly upon becoming available, information, in form reasonably
satisfactory to the Lender, and evidence of any and all changes or modification
of material licenses, permits, certifications, approvals and the like necessary
for the Borrowers to own or operate their business or a substantial part of
their business.

 

(f)Promptly notify the Lender writing of (i) any Event of Default; (ii) any
event (including the commencement of litigation) that could reasonably be
expected to result in a Material Adverse Effect; and (iii) any casualty or
condemnation event in respect of any assets with a fair market value of $250,000
or more.

 

6.3Lender’s Right of Inspection. Permit the Lender, through its representatives,
upon reasonable prior written notice and during normal business hours, in each
case not more than one (1) time per fiscal year of the Borrowers (unless an
Event of Default shall have occurred and shall be continuing) to have access to,
and the right to inspect and make copies of, any or all books, records and
accounts, and any or all invoices, contracts, leases, payrolls, canceled checks,
statements and other documents and papers of every kind belonging to or in
possession of any Borrower or any of its Subsidiaries and pertaining to any
Borrower’s and its Subsidiaries’ property or business as the Lender may
reasonably request, and permit representatives of the Lender to be present at
Borrowers’ place of business to receive copies of all communications and
remittances relating to the Collateral, all in such manner as the Lender may
reasonably require, in each case subject to restrictions with respect to
confidentiality.

 

6.4Financial Covenant. Maintain, commencing as of the last day of the Borrowers’
fiscal year 2017 and as of the last day of each fiscal year of the Borrowers
thereafter, a Net Leverage Ratio not greater than 3.5 to 1.0.

 

6.5Annual Certificate. Together with the financial statements delivered pursuant
to Section 6.02(c), deliver to the Lender, a Compliance Certificate, either (a)

 





22

--------------------------------------------------------------------------------

 

 

signed by the Borrowers' Chief Executive Officer, or similar presiding officer,
or (b) submitted electronically through means made available to the Borrowers by
the Lender.

 

6.6Use of Proceeds. Use the Advance made hereunder and evidenced by the Note
only to pay the consideration owing in connection with the Acquisition and for
the payment of the costs, expenses and fees incident to this Agreement or the
Acquisition Agreement and for no other purpose whatsoever without the prior
written consent of the Lender.

 

6.7[Reserved].

 

6.8Other Affirmative Covenants. During the term hereof, each Loan Party shall
comply with the following covenants:

 

(a)       Each Loan Party shall do or cause to be done all things necessary to
preserve, renew and maintain its legal existence and all material rights and
franchises, and permits material to its business.

 

(b)       Each Loan Party shall do or cause to be done all things necessary to
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all properties used or useful in its business.

 

(c)       Each Loan Party shall keep its property adequately insured at all
times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks as is customary with companies
in the same or similar businesses operating in the same or similar locations,
including casualty and condemnation insurance.

 

(d)       Each Loan Party shall pay and discharge promptly when due all taxes,
assessments and governmental charges before the same become delinquent; provided
that such payment shall not be required so long as the amounts required to be
paid are being contested in good faith by appropriate proceeding for which
adequate reserves have been set aside in accordance with GAAP.

 

(e)       Each Loan Party shall comply in all material respect with all laws
applicable to its operations and properties.

 

(f)       On or before the date that is 60 days after the date of this
Agreement, the Borrowers shall deliver to the Lender endorsements to the
insurance policies of the Loan Parties naming the Lender as lender’s loss
payable or mortgagee (as applicable) with respect to all property and casualty
policies and as additional insured with respect to all liability policies, each
in form and substance reasonably satisfactory to the Lender.

 

7.NEGATIVE COVENANTS.

 

Each Loan Party covenants and agrees with the Lender that, until all of the
Obligations have been paid in full, such Loan Party will not, and will not allow
any of the Specified Subsidiaries to:

 





23

--------------------------------------------------------------------------------

 

 

7.1       Notice. Without giving written notice to the Lender ten (10) Business
Days prior to the effective date of any change:

 

(a)       Change the location of such Loan Party’s chief executive office.

 

(b)       Change the name of such Loan Party.

 

7.2       Consent. Without the prior written consent of the Lender:

 

(a)       Control. Permit a Change of Control to occur.

 

(b)       Additional Indebtedness.  Borrow or allow any of its  Subsidiaries to
borrow money on a secured or unsecured basis from any other lender or incur any
additional secured or unsecured Indebtedness; provided,  however, the Borrowers
and their Subsidiaries  may incur (i) additional purchase money and capital
lease secured Indebtedness in an aggregate amount not to exceed  $5,000,000 at
any time outstanding, (ii) unsecured Indebtedness so long as on a pro forma
basis immediately after giving effect to the incurrence of any such Indebtedness
as if it was incurred on the last day of the most recently ended calendar
month,  the Borrowers shall be in compliance with the financial covenant in
Section 6.04 as if such covenant applied as of the last day of the most recently
ended calendar month, (iii) contingent obligations with respect to Indebtedness
otherwise permitted hereunder; (iv) Indebtedness incurred in connection with any
hedging or similar agreement; (v) unsecured Indebtedness among the Loan Parties;
(vi) acquired Indebtedness in connection with investments or acquisitions so
long as such Indebtedness existed at the time of any such investment or
acquisition and was not created in anticipation thereof; (vii) Indebtedness with
respect to cash management and similar arrangements in the ordinary course of
business; (viii) Indebtedness arising from agreements of Borrower or providing
for indemnification, adjustment of purchase price or similar obligations, in
each case entered into in connection with the disposition of any business,
assets or stock, provided that, such amount is not Indebtedness required to be
reflected on the balance sheet of Borrower in accordance with GAAP (contingent
obligations referred to in a footnote to financial statements and not otherwise
reflected on the balance sheet will not be deemed to be reflected on such
balance sheet for purposes of this proviso); (ix) Indebtedness representing
deferred compensation to officers or employees of Borrower incurred in the
ordinary course  of business; (x) Indebtedness incurred in the ordinary course
of business for the financing of insurance premiums; (xi) Indebtedness set forth
on Schedule 7.02(b) hereto; and (xii) Indebtedness which represents extensions,
renewals, refinancing or replacements (such Indebtedness being so extended,
renewed, refinanced or replaced being referred to herein as the “Refinance
Indebtedness”) of any of the Indebtedness described above in this clause (b)
(such Indebtedness being referred to herein as the

 





24

--------------------------------------------------------------------------------

 

 

“Original Indebtedness”); provided that (A) such Refinance Indebtedness does not
increase the principal amount or interest rate of the Original Indebtedness (in
each case, other than with respect to any accrued or accruing interest payable
in kind and not in cash or any fees or original issue discount paid or payable
in connection with such Indebtedness), (B) any Liens securing such Refinance
Indebtedness are not extended to any additional property of any Loan Party, (C)
no Loan Party that is not originally obligated with respect to repayment of such
Original Indebtedness is required to become obligated with respect to such
Refinance Indebtedness, (D) such Refinance Indebtedness does not result in a
shortening of the average weighted maturity of such Original Indebtedness, (E)
except to the extent otherwise permitted hereunder, the terms of such Refinance
Indebtedness are not materially less favorable to the obligor thereunder than
the original terms of such Original Indebtedness and (F) if such Original
Indebtedness was subordinated in right of payment to the Obligations, then the
terms and conditions of such Refinance Indebtedness must include subordination
terms and  conditions that are at least as favorable to the Lender as those that
were applicable to such Original Indebtedness.

 

(c)       Organizational Changes. Change its type of organization or
jurisdiction of organization.

 

(d)       Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by any Loan
Party or any if its Subsidiaries, except for Permitted Liens.

 

7.3       Dividends and Other Cash Distributions. In any one calendar year,
without the prior written consent of the Lender: (a) declare or pay any
dividends or make any other distributions to its stockholders, members or
partners with respect to its capital stock, membership interests or partnership
interests; (b) purchase, redeem or retire any of its capital stock, membership
interests or partnership interests; (c) make any cash principal or cash interest
payments on account of any subordinated or junior lien debt, or (d) pay any
management fees or if already paying a management fee that has been disclosed
and agreed to by the Lender prior to closing, pay an increase in such management
fees (collectively, “Restricted Payments”), unless, on a pro forma basis
immediately after giving effect to such Restricted Payment as if it was made on
the last day of the most recently ended calendar month, (i) the Fixed Charge
Coverage Ratio shall not be less than 1.00 to 1.00 as of the last day of the
most recently ended calendar month and (ii) the Borrowers shall be in compliance
with the financial  covenant in Section 6.04 as if such covenant applied as of
the last day of the most recently ended calendar month. In no event may Holdings
make any Restricted Payment when any Event of Default shall have occurred and be
continuing at the time of any such Restricted Payment or would occur immediately
after giving effect thereto as a result of such Restricted Payment.
Notwithstanding the forgoing, (A) any direct or indirect wholly- owned
Subsidiary of the Borrowers may make Restricted Payments to the Borrowers or
another wholly-owned Subsidiary of the Borrowers that is a Loan Party, (B) any
direct  or

 





25

--------------------------------------------------------------------------------

 

 

indirect Subsidiary of the Borrowers may make, declare, order or pay pro rata
cash dividends or distributions and (iii) a Borrower or any direct or indirect
Subsidiary of a Borrower may make dividends or distributions in the form of
Equity Interests of such Person.

 

7.04.[Reserved].

 

7.5         Limitations on Loans, Investments and Other Obligations.

 

(a)(i) Purchase any stock, bonds, notes, debentures or other securities or
obligations of or beneficial interest in, (ii) make any other investment in,
(iii) make any loan to, or (iv) guarantee, assume, or otherwise become liable
for any obligation of, any corporation, association, partnership, joint venture,
trust, government or any agency or department thereof, or any other entity of
any kind (collectively, “Investments”) if the aggregate amount of all such
Investments made during the term of this Agreement would exceed fifty percent
(50%) of Net Worth as of the Closing Date, without the prior written consent of
the Lender.

 

(b)The following shall not be included in the limitation on Investments: (i)
bonds, notes, debentures, stock, or other securities or obligations issued by or
guaranteed by the United States government or any agency or instrumentality
thereof; (ii) bonds, notes, debentures, stock, commercial paper, subordinated
capital certificates, or other security or obligation of institutions whose
senior unsecured debt obligations are rated by at least two nationally
recognized rating organizations in either of its two highest categories; (iii)
investments incidental to loans made by the Lender; (iv) bonds, notes,
debentures, commercial paper or any other security of National Rural Utilities
Cooperative Finance Corporation; (v) any deposit that is fully insured by the
federal government of the United States; (vi) Investments by a Loan Party in
another Loan Party and (vii) Cash Equivalents; (viii) Investments set forth on
Schedule 7.05 hereto and any extensions, renewals, reinvestments thereof, (viii)
hedging and similar obligations to the extent explicitly permitted hereunder;
(ix) loans and advances to officers, directors and employees of the Borrowers or
any of their Subsidiaries (A) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes
(including employee payroll advances) and (B) for purposes not described in the
foregoing subclause (A), in an aggregate principal amount outstanding pursuant
to this clause (B) not to exceed $150,000; (x) Investments received in
connection with the bankruptcy or reorganization of suppliers or customers and
in settlement of delinquent obligations of, and other disputes with, customers
arising in the ordinary course of business or upon foreclosure with respect to
any secured Investment or other transfer of title with respect to any secured
Investment; (xi) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of  business; (xii) Investments in
the ordinary course of business consisting of endorsements for collection or
deposit and customary trade arrangements with customers consistent with past
practices; (xiii) guarantee obligations of any Loan Party of leases (other than
Capital Leases) or of other obligations that do not constitute Indebtedness, in
each case entered into in the ordinary course of business; (xiv) Investments
held by a Person acquired, or Investments constituting part of the assets
acquired (including, in each case, by way of merger or consolidation), after the
Closing Date and otherwise in accordance with this

 





26

--------------------------------------------------------------------------------

 

 

Section 7.05 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation and (xv)
advances of payroll payments to employees in the ordinary course of business.

 

7.6Asset Sales. Effect any disposition of any property, except that the
following shall be permitted: (a) dispositions of surplus, worn-out or obsolete
property; (b) other dispositions of property for fair market value and 75% cash
consideration; (c) leases or subleases of real or personal property in the
ordinary course of business; (d) sales of inventory in the ordinary course of
business; (e) any disposition by a Loan Party to another Loan Party; (f) sales
or Leases of inventory to customers in the ordinary course of business; (g) fair
market value sales of Cash Equivalents; (h) to the extent required by law; (i)
dispositions of non-cash assets of any Person acquired pursuant to an Investment
otherwise permitted hereby, provided that any such disposition occurs within
eighteen (18) months following any such Investment; and (j) asset swaps of
wireless assets in an aggregate amount not to exceed $10,000,000 in any fiscal
year  of a Borrower.

 

7.7Mergers and Consolidations.  Wind up, liquidate or dissolve its  affairs or
enter into any transaction of merger or consolidation (or agree to do any of the
foregoing at any time), except that the following shall be permitted: (a) any
Loan Party may merge with any other Loan Party; provided that, if any Loan Party
is a Borrower, at least one of the Borrowers shall be the surviving entity after
giving effect to any such merger; (b) any Loan Party may dissolve, liquidate or
wind up its affairs if such dissolution, liquidation or winding up is not
disadvantageous to the Lender in any material respect and all assets of such
Loan Party are distributed to another Loan Party; provided that, if such Loan
Party is a Borrower, at least one of the Borrowers shall be the surviving entity
after giving effect to any such merger; (c) any direct or  indirect Subsidiary
of a Borrower that is not a Loan Party may merge with any other direct or
indirect Subsidiary of a Borrower; (d) any direct or indirect Subsidiary of a
Borrower that is not a Loan Party may dissolve, liquidate or wind up its affairs
if such dissolution, liquidation or winding up is not disadvantageous to the
Lender in any material respect and all assets of such Subsidiary are distributed
to another direct or indirect  Subsidiary of a Borrower; and (e) any Investment
permitted hereunder may be structured as a merger, consolidation or
amalgamation.

 

7.8Transactions with Affiliates. Enter into, directly or indirectly, any
transaction or series of related transactions, whether or not in the ordinary
course of business, with any Affiliate of any Loan Party, other than (a) on
terms and conditions at least as favorable to such Loan Party as would
reasonably be obtained by such Loan Party at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate; (b) as otherwise
permitted hereunder; (c) transactions among the Loan Parties; (d) transactions
among any direct or indirect Subsidiary of a Borrower that is not a Loan Party
and any other direct or indirect Subsidiary of a Borrower that is not a Loan
Party; and (e) payment of compensation to directors, officers and employees in
the ordinary course of business for services actually rendered in their
capacities as directors, officers and employees.

 

7.9Modifications of Organizational Documents. Directly or indirectly amend or
modify, or permit the amendment or modification of, any of such Loan Party’s
organizational documents or any agreement with respect to its Equity Interests,
other

 





27

--------------------------------------------------------------------------------

 

 

than those amendments, modifications or changes that could not reasonably be
expected to be materially adverse to the interests of the Lender.

 

7.10Burdensome Agreements. Directly or indirectly, create or otherwise cause or
suffer to exist or become effective any encumbrance, restriction or condition on
the ability of any Subsidiary Guarantor to (i) pay dividends or make any other
distributions on its Equity Interests or any other interest or participation in
its profits owned by any Loan Party, or pay any Indebtedness owed to any Loan
Party, (ii) make loans or advances to any Loan Party, (iii) transfer any of its
properties to any Loan Party or (iv) encumber assets of a Subsidiary Guarantor,
except for such encumbrances, restrictions or conditions existing under or by
reason of: (A) applicable legal requirements; (B) this Agreement and the other
Loan Documents; (C) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of a Subsidiary; (D) customary
provisions restricting assignment of any agreement entered into by a Subsidiary
in the ordinary course of business; (E) customary restrictions and conditions
contained in any agreement relating to the sale or other disposition of any
property pending the consummation of such sale; provided that (i) such
restrictions and conditions apply only to the property to be sold, and (ii) such
sale or other disposition is permitted hereunder; (F) capital leases and
purchase money obligations; (G) restrictions affecting non-wholly-owned direct
or indirect Subsidiaries of any Borrower and (H) restrictions contained in any
documents evidencing Indebtedness permitted hereunder

 

7.11Business. Engage (directly or indirectly) in any businesses other than those
businesses in which the Loan Parties are engaged on the date hereof and
reasonable extensions thereof or such business related or incidental thereto.

 

7.12Negative Pledge. Pledge or otherwise grant any Lien, nor will it allow any
of its Subsidiaries to pledge or otherwise grant any Lien, on any Equity
Interests owned by such Loan Party or such Subsidiary, as applicable, except any
such pledge or Lien granted in favor of the Lender or any pledge or other grant
of a Lien in the Equity Interests of any direct or indirect Subsidiary of Virgin
Islands Telephone Corporation in order to secure the Indebtedness set forth on
Schedule 7.02 hereto.

 

8.         EVENTS OF DEFAULT

 

8.1       The occurrence of any one or more of the following events shall
constitute an "Event of Default" under this Agreement:

 

(a)       Representations and Warranties. Any representation or warranty made
herein, in any of the other Loan Documents or in any statement, report,
certificate, financial statement or other document furnished or to be furnished
by any Credit Party in connection with this Agreement or the other Loan
Documents shall be false or misleading in any  material respect on the date made
or deemed made.

 

(b)        Payment. Failure of the Loan Parties to (i) repay or prepay any
outstanding principal amount of the Loan at the time required pursuant to this
Agreement; or (ii) pay any interest or other Obligations not constituting
principal, and in the case of this clause (ii), such failure continues for two
(2) Business Days.

 





28

--------------------------------------------------------------------------------

 

 

(c)       Other Covenants.

 

(i)No Grace Period. Failure of the Loan Parties to observe or perform any
covenant or agreement contained in Sections 6.02, 6.03, 6.04, 6.05, or 6.06, or
Article 7 of this Agreement.

 

(ii)Thirty Day Grace Period.  Failure of any Loan Party to observe or perform
any covenant or agreement contained in this Agreement or any other Loan Document
not otherwise covered by the other provisions of this Article 8, and such
failure shall remain unremedied for thirty (30) calendar days after the earlier
of (i) written notice thereof shall have been given to the Borrowers by the
Lender or (ii) the date on which an officer of any Loan Party becomes aware of
such failure.

 

(d)       [Reserved].

 

(e)       Other Obligations (Loan Parties). (i) Default by any Loan Party in the
payment when due of any portion of any Indebtedness (other than the
Obligations), whether principal, interest, premium or otherwise, having an
aggregate principal amount in excess of $2,000,000, in each case, after giving
effect to any applicable grace or cure periods, or (ii) failure by any Loan
Party to comply with any agreement evidencing or governing any such Indebtedness
if the effect of such failure is to permit the holders of such Indebtedness to
accelerate such Indebtedness.

 

(f)        Other Obligations (Parent Guarantor).  (i)  Default  by   Parent
Guarantor in the payment when due of Indebtedness (other than the Obligations),
whether principal, interest, premium or otherwise with an aggregate principal
amount in excess of 5% of total assets of the Parent Guarantor, in each case,
after giving effect to any applicable grace or cure periods or (ii) failure by
Parent Guarantor to comply with any agreement evidencing or governing any such
Indebtedness if the effect of such failure is to permit the holders of such
Indebtedness to accelerate such Indebtedness.

 

(g)        Bankruptcy. (i) A court shall enter a decree or order for  relief
with respect to any Credit Party in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official, or ordering the winding up or liquidation of its affairs, and
such decree or order shall remain unstayed and in effect for a period of sixty
(60) days, or (ii) any Credit Party shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or under any such law, or consent to the appointment or taking of
possession by a receiver, liquidator, assignee, custodian or trustee, of a
substantial part of its property, or make any general assignment for the benefit
of creditors.

 





29

--------------------------------------------------------------------------------

 

 

(h)       Dissolution or Liquidation. Unless otherwise permitted hereunder, the
dissolution or liquidation of a Borrower or any Subsidiary Guarantor.

 

(i)        Final Judgment. A final non-appealable judgment in excess of
$2,000,000 (such amount not adequately covered by insurance as to which the
insurance company has not denied coverage in writing) shall be entered against
any Loan Party and shall remain unsatisfied or without a stay for a period of
sixty (60) days.

 

(j)         Loan Document Enforceability. Any Loan Document or any material
provisions thereof shall at any time and for any reason be declared by a court
of competent jurisdiction to be null and void, or a proceeding shall be
commenced by or on behalf of (i) any Credit Party, (ii) any other Person to the
extent that a judgment in favor of such Person with respect to such proceeding
would reasonably be expected to have a Material Adverse Effect, or (iii) by any
governmental authority, in each case, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Credit Party (directly or indirectly) shall
repudiate, revoke, terminate or rescind (or purport to do any of the foregoing)
or deny any portion of its liability or obligation for the Obligations.

 

(k)        Liens. Any security interest and Lien purported to be created by any
Loan Document shall cease to be in full force and effect, or shall cease to give
the Lender, the Liens, rights, powers and privileges purported to be created and
granted under such Loan Documents, or shall be asserted by or on behalf of any
Loan Party not to be, a valid, enforceable, perfected, first priority security
interest in or Lien on the Collateral covered thereby, in each case, other than
Permitted Liens.

 

8.2       Right to Cure. In the event that the Borrowers fail to comply with
Section 6.04 with respect to any fiscal year of the Borrowers, until the 20th
day after the date the Borrowers are required pursuant to Section 6.05 to
deliver the Compliance Certificate with respect to such fiscal year, a Borrower
shall have the right to issue Permitted Cure Securities for cash or otherwise
receive cash contributions to the capital of such Borrower, and apply the amount
of the proceeds thereof to increase Annual Operating Cash Flow with respect to
such fiscal year (the “Cure Right”); provided that, (a) such proceeds are
actually received by such Borrower no later than 20 days after the date on which
financial statements are required to be delivered with respect to such fiscal
year hereunder, (b) such proceeds do not exceed the aggregate amount necessary
to cure (by addition to Annual Operating Cash Flow) such Event of Default under
Section 6.04 for such period and (c) the Cure Right shall not be exercised more
than six times during the term of the Loan. If, after giving effect to the
foregoing pro forma adjustment (but not, for the avoidance of doubt, giving pro
forma effect to any repayment of Indebtedness in connection therewith), the
Borrowers are in compliance with Section 6.04, the Borrowers shall be deemed to
have satisfied the requirements of such Section as of the relevant date of
determination with the same effect as though there had been no failure to comply
on such date, and the applicable breach or default of Section 6.04 that had
occurred shall be deemed cured for all purposes of this Agreement and any other
Loan Document. The parties hereby acknowledge that this Section shall not result
in any adjustment to any amounts other than the amount of the Annual Operating
Cash

 





30

--------------------------------------------------------------------------------

 

 

Flow referred to in the immediately preceding sentence and shall be disregarded
for purposes of the calculation of Annual Operating Cash Flow for all other
purposes.

 

9.         RIGHTS AND REMEDIES

 

9.1       Rights and Remedies of the Lender. Upon the occurrence of an Event of
Default, the Lender may exercise in any jurisdiction in which enforcement hereof
is sought, the following rights and remedies, in addition to all rights and
remedies available to the Lender under applicable law, all such rights and
remedies being cumulative and enforceable alternatively, successively or
concurrently:

 

(i)         Declare all unpaid principal outstanding on the Note, all accrued
and unpaid interest thereon, and all other Obligations to be immediately due and
payable and the same shall thereupon become immediately due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived.

 

(ii)        Institute any proceeding or proceedings to enforce the Obligations
owed to, or any Liens in favor of, the Lender.

 

(iii)       Pursue all rights and remedies available to the Lender that are
contemplated by the Loan Documents in the manner, upon the conditions, and with
the effect provided in the Loan Documents, including but not limited to a suit
for specific performance, injunctive relief or damages.

 

(iv)       Pursue any other rights and remedies available to the Lender at law
or in equity.

 

9.2       Cumulative Nature of Remedies. Nothing herein shall limit the right of
the Lender, subject to notice and right to cure provisions contained herein, to
pursue all rights and remedies available to a creditor following the occurrence
of an Event of Default subject to compliance, if required, with the rules and
regulations of the FCC and any state public service or utilities commission
having jurisdiction. Each right, power and remedy of the Lender in this
Agreement and/or the Other Agreements shall be cumulative and concurrent, and
recourse to one or more rights or remedies shall not constitute a waiver of any
other right, power or remedy.

 

9.3       Costs and Expenses. The Borrowers shall promptly reimburse the Lender
upon request for any reasonable and documented costs and out-of-pocket expenses
paid or incurred by the Lender (including, without limitation, reasonable and
documented fees and expenses of outside attorneys, limited, in the case of any
such costs and expenses reimbursed under clauses (d) and (e) of this Section
9.03, to one outside counsel) for all actions the Lender takes to (a) enforce
the payment of any Obligation, to effect collection of any of the Collateral, or
in preparation for such enforcement or collection, (b) institute, maintain,
preserve, enforce and foreclose on the Lender’s security interest in or Lien on
any of the Collateral, whether through judicial proceedings or otherwise, (c)
restructure any of the Obligations, (d) review, approve or grant any consents or
waivers hereunder, and (e) prepare, negotiate, execute, deliver, review, amend
or modify the Loan Documents, or any other agreements, documents and instruments
deemed necessary or appropriate by the Lender in connection with any of

 





31

--------------------------------------------------------------------------------

 

 

the foregoing, in each case, after the Closing Date. All such expenses
identified in this Section 9.03 shall be Obligations and shall be secured by the
Collateral and shall be payable upon demand, and if not paid, shall accrue
interest at the Default Rate in accordance with Section 2.05 hereof; provided,
 however, that such interest rate shall not be in excess of the maximum rate
permitted by law.

 

9.4Late Payment Charges. If payment of any principal and/or interest due under
the terms of the Note is not received at the office of the Lender in Dulles,
Virginia, or as the Lender may otherwise designate to the Borrowers, within such
time period as the Lender may prescribe from time to time in its policies in
connection with any late payment charges (such unpaid amount of principal and/or
interest being herein called the "delinquent amount" and the period beginning
after such due date until payment of the delinquent amount being herein called
the "late-payment period"), the Borrowers will pay to the Lender, in addition to
all other amounts due under the terms of the Loan Documents, any late-payment
charge as may be fixed by the Lender from time to time, on the delinquent amount
for the late-payment period.

 

9.5Lender's Setoff. The Lender shall have the right, in addition to all other
rights and remedies available to it, to setoff and to recover against any or all
of the Obligations due to the Lender, any monies now and hereafter owing to any
Credit Party by the Lender. The Credit Parties waive all rights of setoff,
deduction, recoupment and counterclaim.

 

10.MISCELLANEOUS

 

10.1Performance for the Borrowers. Each Borrower agrees and hereby authorizes
that the Lender may during the existence of an Event of Default, in its sole
discretion, but the Lender shall not be obligated to, advance funds on behalf of
such Borrower without prior notice to such Borrower, in order to insure each
Loan Party’s compliance with any material covenant, warranty, representation or
agreement of each Loan Party made in or pursuant to this Agreement or any of the
Other Agreements, to preserve or protect any right or interest of the Lender in
the Collateral or under or pursuant to this Agreement or any of the Other
Agreements, including without limitation, the payment of any insurance premiums
or taxes and the satisfaction or discharge of any judgment or any Lien upon the
Collateral or other property or assets of the Loan Parties; provided, however,
that the making of any such advance by the Lender shall not constitute a waiver
by the Lender of any Event of Default with respect to which such advance is made
nor relieve the Borrowers of any such Event of Default. The Borrowers shall pay
to the Lender upon demand all such advances made by the Lender with interest
thereon at the Default Rate. All such advances shall be deemed to be included in
the Obligations and secured by the security interest granted the Lender under
the Collateral Documents to the extent permitted by law.

 

10.2[Reserved].

 

10.3Waivers by Loan Parties. Each Loan Party hereby waives, to the extent the
same may be waived under applicable law: (a) in the event the Lender seeks to
repossess any or all of the Collateral by judicial proceedings, any bond(s) or
demand(s) for possession which otherwise may be necessary or required; (b)
presentment, demand for payment, protest and notice of non-payment and all
exemptions; and (c) substitution, impairment, exchange or release of any
collateral security for any of the Obligations.

 





32

--------------------------------------------------------------------------------

 

 

Each Loan Party agrees that the Lender may exercise any or all of its rights
and/or remedies hereunder and under the Other Agreements without resorting to
and without regard to security or sources of liability with respect to any of
the Obligations.

 

10.4Waivers by the Lender. Neither any failure nor any delay on the part of the
Lender in exercising any right, power or remedy hereunder or under any of the
Other Agreements shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

 

10.5Lender's Records. Every statement of account or reconciliation rendered by
the Lender to the Borrowers with respect to any of the Obligations shall be
presumed conclusively to be correct and shall constitute an account stated
between the Lender and the Borrowers unless, within ten (10) Business Days after
such statement or reconciliation shall have been mailed, postage prepaid, to the
Borrowers, the Lender shall receive written notice of specific objection
thereto.

 

10.6Modifications. No modification or waiver of any provision of this Agreement,
the Note or any of the Other Agreements, and no consent to any departure by any
Credit Party therefrom shall in any event be effective unless the same shall be
in writing, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice to or demand
upon any Credit Party in any case shall entitle such Credit Party to any other
or further notice or demand in the same, similar or other circumstances.

 

10.7Notices. All notices, requests and other communications provided for herein
including, without limitation, any modifications of, or waivers, requests or
consents under, this Agreement shall be given or made in writing (including,
without limitation, by telecopy) and delivered to the intended recipient at the
"Address for Notices" specified below; or, as to any party, at such other
address as shall be designated by such party in a notice to the other party. All
such communications shall be deemed to have been duly given (i) when personally
delivered including, without limitation, by overnight mail or courier service,
(ii) in the case of notice by United States mail, certified or registered,
postage prepaid, return receipt requested, upon receipt thereof, or (iii) in the
case of notice by telecopy, upon transmission thereof, provided such
transmission is promptly confirmed by either of the methods set forth in clauses
(i) or (ii) above in each case given or addressed as provided for herein. The
Address for Notices of each of the respective parties is as follows:

 

 

The Lender:

 

 

 

Rural Telephone Finance Cooperative

 

20701 Cooperative Way

 

Dulles, VA 20166

 

Attention: Senior Vice President and Administrative Officer

 

Fax: 703-467-5170

 

 

 

The Borrowers:

 

 

 

The address set forth

 

in Schedule 1 hereto

 





33

--------------------------------------------------------------------------------

 

 

10.8     GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

 

(a)        THE PERFORMANCE AND CONSTRUCTION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

(b)        EACH CREDIT PARTY AND THE LENDER HEREBY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES COURTS LOCATED IN NEW YORK, NEW YORK AND OF
ANY STATE COURT SO LOCATED FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
CREDIT PARTY AND THE LENDER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
ESTABLISHING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY
CLAIM THAT ANY SUCH PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)        EACH CREDIT PARTY AND THE LENDER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

10.9      Non-Business Day Payments. If any payment to be made by the Borrowers
hereunder shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in computing any interest in respect of such payment.

 

10.10    Survival; Successors and Assigns. All covenants, agreements,
representations and warranties made herein and in the Other Agreements shall
survive the execution of this Agreement and the execution and delivery to the
Lender of the Note, and shall continue in full force and effect until all of the
Obligations have been paid in full. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include, and
this Agreement shall be binding upon and inure to the benefit of, the successors
and permitted assigns of such party. All covenants, agreements, representations
and warranties by or on behalf of the Borrowers which are contained in this
Agreement and the Other Agreements shall inure to the benefit of the successors
and assigns of the Lender.

 

10.11    Assignment. The Lender may assign its rights and obligations under this
Agreement and the Other Agreements with the consent of the Borrowers (unless an
Event of Default shall have occurred and be continuing, in which case no such
consent will be required), such consent not to be unreasonably withheld or
delayed; provided that, notwithstanding anything to the contrary contained
herein, the Lender may not assign any of its rights or obligations under this
Agreement or any Other Agreement prior to the fifteen (15) month anniversary of
the Closing Date. For the avoidance of doubt, nothing herein, including the
provisions of this Section 10.11, shall restrict the Lender’s right to pledge or
collaterally assign its rights hereunder and under each Other Agreement to its
lenders and the consent of the Borrowers shall not be required for any

 





34

--------------------------------------------------------------------------------

 

 

such pledge or collateral assignment. No Borrower may assign any of its rights
or obligations under this Agreement or the Other Agreements without the prior
written consent of the Lender.

 

10.12    Severability. If any term, provision or condition, or any part thereof,
of this Agreement or any of the Other Agreements shall for any reason be found
or held invalid or unenforceable by any court or governmental agency of
competent jurisdiction, such invalidity or unenforceability shall not affect the
remainder of such term, provision or condition nor any other term, provision or
condition, and this Agreement, the Note, and the Other Agreements shall survive
and be construed as if such invalid or unenforceable term, provision or
condition had not been contained therein.

 

10.13    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed and delivered, shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 

10.14    Headings/Use of Terms. The headings and sub-headings contained in this
Agreement are intended to be used for convenience only and do not constitute
part of this Agreement. The use of any gender or the neuter herein shall also
refer to the other gender or the neuter and the use of the plural shall also
refer to the singular, and vice versa.

 

10.15    Further Assurances. Subject to the terms and conditions of the Loan
Documents, each Borrower will, upon demand of the Lender, make, execute,
acknowledge and deliver all such further and supplemental indentures of
mortgage, deeds of trust, mortgages, financing statements, continuation
statements, security agreements and/or any other instruments and conveyances as
may be reasonably requested by the Lender to effectuate the intention of this
Agreement and to provide for the securing and payment of the principal of and
interest on the Note according to the terms thereof.

 

10.16    Merger and Integration. This Agreement, the attached exhibits and the
matters incorporated by reference contain the entire agreement of the parties
hereto with respect to the matters covered and the transactions contemplated
hereby, and no other agreement, statement or promise made by any party hereto,
or by any employee, officer, agent or attorney of any party hereto, which is not
contained herein, shall be valid or binding.

 

10.17    Schedule 1. Schedule 1 attached hereto is an integral part of this
Agreement and is incorporated herein by reference.

 

10.18    Confidentiality. The Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (d)
to any other party hereto; (e) in

 





35

--------------------------------------------------------------------------------

 

 

connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or participant in, or any prospective assignee or
participant in, any of its rights and obligations under this Agreement; (g) on a
confidential basis to (i) any rating agency and (ii) its auditors; (g) with the
consent of any Borrower; or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 10.18, or
(y) becomes available to the Lender or any of its Affiliates on a
nonconfidential basis from a source other than any Credit Party. For purposes of
this Section 10.18, “Information” means all information received from any
Borrower or any of its Subsidiaries relating to any Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Lender on a nonconfidential basis prior to
disclosure by any Borrower or any of its Subsidiaries; provided that, in the
case of information received from any Borrower or any of its Subsidiaries after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 10.18 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. “Related Parties” means
with respect to any Person, such Person’s Affiliates and the partners,
directors, officers, employees, agents, counsel and advisors of such Person and
of such Person’s Affiliates.

 

10.19    ACKNOWLEDGEMENT; WAIVERS. NOTWITHSTANDING ANY BORROWER’S MEMBERSHIP IN
THE LENDER, AND AS A MATERIAL PART OF THE CONSIDERATION FOR THE LENDER MAKING
THE LOAN, EACH BORROWER ACKNOWLEDGES THAT, NOTWITHSTANDING ANYTHING SET FORTH IN
THE LENDER'S BYLAWS, OR ANY OTHER RELEVANT DOCUMENT, AT ANY TIME (A) NO AMOUNTS
OF NET SAVINGS SHALL BE CREDITED TO ANY BORROWER ON THE BOOKS OF THE LENDER, (B)
THE BORROWERS SHALL NOT RECEIVE, AND THE LENDER SHALL NOT BE OBLIGATED TO
PROVIDE, NOTICES OF ALLOCATION OF PATRONAGE UNDER SECTION 1388 OF THE INTERNAL
REVENUE CODE, AND (C) THE BORROWERS SHALL NOT BE ENTITLED TO, AND SHALL NOT
RECEIVE, PAYMENT FROM THE LENDER OF ANY PATRONAGE DISTRIBUTIONS. AFTER REVIEW OF
THE LENDER'S BYLAWS BY BORROWERS' COUNSEL, EACH BORROWER HEREBY KNOWINGLY AND
INTENTIONALLY WAIVES THE PROVISIONS OF SAID BYLAWS THAT APPLY TO THE TRACKING,
CREDITING, ALLOCATION AND PAYMENT OF PATRONAGE DISTRIBUTIONS.

 

[remainder of page intentionally left blank; signature pages follow]

 

 



36

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement as of the date first above written.

 

 

ATN VI HOLDINGS, LLC, as a Borrower

 

 

 

 

 

By:

/s/ Michael T. Prior

 

Name:

Michael T. Prior

 

Title:

President

 

 

 

 

 

Immediately upon consummation of the Acquisition:

 

 

 

CARIBBEAN ASSET HOLDINGS LLC, as a Borrower

 

 

 

 

 

By:

/s/ Barry C. Fougere

 

Name:

Barry C. Fougere

 

Title:

President

 

 

 



- Signature Page to Loan Agreement -

--------------------------------------------------------------------------------

 



 

 

 

 

 

RURAL TELEPHONE FINANCE COOPERATIVE,

 

as the Lender

 

 

 

By:

/s/ Don Samonte

 

Name:

Don Samonte

 

Title:

Assistant Secretary-Treasurer

 

38

--------------------------------------------------------------------------------